DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 08/24/2022.

Allowable Subject Matter
3.	Claims 1-27, 29-30 and 33 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Chen et al. does not teach or suggest obtaining information about expected distribution of second radio transceiver devices in a network coverage region of the first radio transceiver device in which the beam management is to be performed; and determining beam settings for a first set of beams and a second set of beams, wherein the first set of beams and the second set of beams are to be used for the beam management for selecting at least one beam to be used for a communication between the first radio transceiver device and at least one of the second radio transceiver devices, wherein there are fewer beams in the first set of beams than in the second set of beams, the beams in the first set of beams collectively cover all beams in the second set of beams the beam settings for the beams in the first set of beams are determined according to the obtained information, and one or more beams included in the first set of beams is for selecting a subset of beams included in the second set of beams. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631